Name: 2006/593/EC: Commission Decision of 4 August 2006 fixing an indicative allocation by Member State of the commitment appropriations for the Regional competitiveness and employment objective for the period 2007-2013 (notified under document number C(2006) 3472)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  cooperation policy;  EU finance;  economic policy;  business organisation;  budget
 Date Published: 2007-06-05; 2006-09-06

 6.9.2006 EN Official Journal of the European Union L 243/32 COMMISSION DECISION of 4 August 2006 fixing an indicative allocation by Member State of the commitment appropriations for the Regional competitiveness and employment objective for the period 2007-2013 (notified under document number C(2006) 3472) (2006/593/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 18(2) thereof, Whereas: (1) Pursuant to point (b) of Article 3(2) of Regulation (EC) No 1083/2006, the Regional competitiveness and employment objective aims at strengthening the competitiveness and attractiveness of regions. (2) Pursuant to point (b) of Article 4(1) of Regulation (EC) No 1083/2006, the European Regional Development Fund and the European Social Fund contribute towards achieving the objectives referred to in point (b) of Article 3(2) of that Regulation. Pursuant to Article 4(2), the Cohesion Fund also intervenes in those regions not eligible for support under the Convergence objective which belong to Member States eligible for support under that Fund. (3) Pursuant to Article 20 of Regulation (EC) No 1083/2006, 15,95 % of the resources available for commitment from the European Regional Development Fund, the European Social Fund and the Cohesion Fund (hereinafter the Funds) for the period 2007 to 2013 are to be allocated to the Regional competitiveness and employment objective, including 21,14 % for the transitional and specific support referred to in Article 8(2) of that Regulation. (4) It is necessary to make indicative breakdowns by Member States of the resources to be allocated to the Regional competitiveness and employment objective. Pursuant to Article 18(2) of Regulation (EC) No 1083/2006, this should be done in accordance with the criteria and methodology set out in Annex II to Regulation (EC) No 1083/2006. (5) The fourth point of Annex II to Regulation (EC) No 1083/2006 establishes the method for allocating available resources to the Member States and regions eligible for funding pursuant to Article 6 of that Regulation. (6) Point 6(b) of Annex II to Regulation (EC) No 1083/2006 establishes the method for determining the allocations under the transitional supports referred to in Article 8(2) of that Regulation. (7) Point 7 of Annex II to Regulation (EC) No 1083/2006 determines the maximum level of transfer from the Funds to each individual Member State. (8) Points 12 to 31 of Annex II to Regulation (EC) No 1083/2006 fix the amounts pertaining to certain specific cases for the period 2007 to 2013. (9) Pursuant to Article 24 of Regulation (EC) No 1083/2006, 0,25 % of the resources available for commitment from the Funds for the period 2007 to 2013 shall be devoted to finance technical assistance at the initiative of the Commission; the indicative allocation by Member States should therefore be exclusive of the amount corresponding to technical assistance, HAS ADOPTED THIS DECISION: Article 1 The indicative amounts by Member State of the commitment appropriations for the regions eligible for funding from the Structural Funds under the Regional competitiveness and employment objective as referred to in Article 6 of Regulation (EC) No 1083/2006, including the additional amounts fixed in Annex II to that Regulation, shall be as set out in Table 1 of Annex I. The annual breakdown by Member State by year of the commitment appropriations referred to in the previous paragraph shall be as set out in Table 2 of Annex I. Article 2 The indicative amounts by Member State of the commitment appropriations for the transitional and specific support from the Structural Funds under the Regional competitiveness and employment objective as referred to in Article 8(2) of Regulation (EC) No 1083/2006, including the additional amounts fixed in Annex II to that Regulation, shall be as set out in Table 1 of Annex II. The annual breakdown by Member State by year of the commitment appropriations referred to in the previous paragraph shall be as set out in Table 2 of Annex II. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 August 2006. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. ANNEX I Indicative allocation by Member State of the commitment appropriations for the regions eligible for funding from the Structural Funds under the Regional competitiveness and employment objective for the period from 1 January 2007 to 31 December 2013 (EUR) Member State TABLE 1  Amount of appropriations (2004 prices) Regions eligible under the Regional competitiveness and employment objective Additional funding referred to in Annex II to Council Regulation (EC) No 1083/2006 under point: 16 20 23 25 26 28 29 BelgiÃ «/Belgique 1 264 522 294 Ã eskÃ ¡ republika 172 351 284 199 500 000 Danmark 452 135 320 Deutschland 8 273 934 718 74 812 500 EspaÃ ±a 2 925 887 307 199 500 000 France 9 000 763 163 99 750 000 Ireland 260 155 399 Italia 4 539 667 937 209 475 000 Luxembourg 44 796 164 Nederland 1 472 879 499 Ã sterreich 761 883 269 149 625 000 Portugal 435 196 895 Slovensko 398 057 758 Suomi-Finland 778 631 938 153 552 511 Sverige 1 077 567 589 215 598 656 149 624 993 United Kingdom 5 335 717 800 Total 37 194 148 334 199 500 000 369 151 167 149 624 993 224 437 500 199 500 000 209 475 000 99 750 000 (EUR) Member State TABLE 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 BelgiÃ «/Belgique 180 646 042 180 646 042 180 646 042 180 646 042 180 646 042 180 646 042 180 646 042 Ã eskÃ ¡ republika 53 121 612 53 121 612 53 121 612 53 121 612 53 121 612 53 121 612 53 121 612 Danmark 64 590 760 64 590 760 64 590 760 64 590 760 64 590 760 64 590 760 64 590 760 Deutschland 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 1 192 678 174 EspaÃ ±a 446 483 901 446 483 901 446 483 901 446 483 901 446 483 901 446 483 901 446 483 901 France 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 1 300 073 309 Ireland 37 165 057 37 165 057 37 165 057 37 165 057 37 165 057 37 165 057 37 165 057 Italia 678 448 991 678 448 991 678 448 991 678 448 991 678 448 991 678 448 991 678 448 991 Luxembourg 6 399 452 6 399 452 6 399 452 6 399 452 6 399 452 6 399 452 6 399 452 Nederland 210 411 357 210 411 357 210 411 357 210 411 357 210 411 357 210 411 357 210 411 357 Ã sterreich 130 215 467 130 215 467 130 215 467 130 215 467 130 215 467 130 215 467 130 215 467 Portugal 62 170 985 62 170 985 62 170 985 62 170 985 62 170 985 62 170 985 62 170 985 Slovensko 59 287 258 57 274 995 54 915 823 51 153 834 53 136 512 56 208 234 66 081 102 Suomi-Finland 133 169 207 133 169 207 133 169 207 133 169 207 133 169 207 133 169 207 133 169 207 Sverige 206 113 034 206 113 034 206 113 034 206 113 034 206 113 034 206 113 034 206 113 034 United Kingdom 762 245 400 762 245 400 762 245 400 762 245 400 762 245 400 762 245 400 762 245 400 Total 5 523 220 006 5 521 207 743 5 518 848 571 5 515 086 582 5 517 069 260 5 520 140 982 5 530 013 850 ANNEX II Indicative allocation by Member State of the commitment appropriations for the regions eligible for funding from the Structural Funds on a specific and transitional basis under the Regional competitiveness and employment objective for the period from 1 January 2007 to 31 December 2013 (EUR) Member State TABLE 1  Amount of appropriations (2004 prices) Regions eligible under the transitional regime of the Regional competitiveness and employment objective Additional funding referred to in Annex II to Council Regulation (EC) No 1083/2006 under point: 15 19 20 26 27 Ellada 582 395 315 EspaÃ ±a 3 649 807 023 99 749 993 434 492 233 299 250 000 Ireland 418 744 086 Italia 626 325 208 250 372 500 Kypros 361 895 758 Magyarorszag 1 720 653 088 139 732 594 Portugal 347 157 850 58 848 251 Suomi-Finland 324 544 537 164 835 524 United Kingdom 880 529 981 Total 8 912 052 846 139 732 594 99 749 993 658 176 008 299 250 000 250 372 500 (EUR) Member State TABLE 2  Yearly breakdown of appropriations (2004 prices) 2007 2008 2009 2010 2011 2012 2013 Ellada 205 317 626 157 827 178 110 336 730 62 846 282 15 355 833 15 355 833 15 355 833 EspaÃ ±a 1 206 899 743 986 622 023 766 344 304 546 066 584 325 788 865 325 788 865 325 788 865 Ireland 143 368 343 110 877 547 78 386 752 45 895 958 13 405 162 13 405 162 13 405 162 Italia 216 111 659 180 773 664 145 435 670 110 097 675 74 759 680 74 759 680 74 759 680 Kypros 101 752 415 82 287 352 62 822 288 43 357 223 23 892 160 23 892 160 23 892 160 Magyarorszag 646 048 749 498 162 329 350 275 909 202 389 488 54 503 069 54 503 069 54 503 069 Portugal 102 050 610 87 367 364 72 684 118 58 000 871 43 317 626 28 634 379 13 951 133 Suomi-Finland 99 696 384 89 768 069 79 839 753 69 911 437 59 983 122 50 054 806 40 126 490 United Kingdom 285 202 703 223 208 873 161 215 043 99 221 213 37 227 383 37 227 383 37 227 383 Total 3 006 448 232 2 416 894 399 1 827 340 567 1 237 786 731 648 232 900 623 621 337 599 009 775